Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 - 20 of U.S. Patent No. 10,914,569 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, and all the limitations claimed in claims 1-21 of the instant application are found in claims 1-20 of Patent, both are system for measuring three-dimensional (3D) coordinate values of an environment.

Claims 1-21 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-15 of copending Application No.  16/938,166.  Although the conflicting claims are not identical, they are not patentably distinct from each other the subject matter claimed in the instant application is fully disclosed in the copending Application and is covered by the copending Application since the copending Application and the instant application are claiming common subject matter, and all the limitations claimed in claims 1-21 of the instant application are found in claims 1-15 of copending Application, both are system for measuring three-dimensional (3D) coordinate values of an environment. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant’s arguments/remarks, (see pages 7-12), filed on 10/04/2021, with respect to the rejection(s) of claim(s) 1-21 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
Applicant argues that the cited reference Zweigle et al. (2016/0291160 A1) fail to disclose or render obvious “a scanner coupled to the base unit at a first location, the scanner being removable from the base unit,... generating a map of the environment using the scanner removed from the base unit; defining a path through the environment based at least in part on the map with the scanner removed from the base unit”, as claimed and specified and described in the specification. This argument is persuasive. Therefore, the rejections are withdrawn.

	Allowable Subject Matter
Claims 1-21 would be allowable if the double patenting rejection as set forth in this Office action is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886